DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, Species 1, as shown in FIG. 2, in the reply filed on February 03, 2022 is acknowledged. Applicant identified claims 1-3 and 6-8 are readable on the elected Group I and Species 1. 
Non-elected Invention and/or Species, Claims 4-5 and 9 have been withdrawn from consideration. Claims 1-9 are pending.
Action on merits of Elected Group and Species, claims 1-3 and 6-8 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 05, 2020 has been  considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
VERTICAL MOSFET HAVING SUPERJUNCTION COLUMNS FORMED UNDER THE BODY REGION  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWASHIMA (US. Pub. No. 2008/0001217) of record.
With respect to claim 1, KAWASHIMA ‘217 teaches a semiconductor device as claimed including: 
a semiconductor substrate (101); 
a first impurity region (104) of a first conductivity type (N) formed 5on the semiconductor substrate (101); 
a plurality of trenches (142) formed on a surface of the first impurity region (104) and extending in the first direction in plan view; 
a gate electrode (108) formed in each of the plurality of trenches (142) 10via a gate insulating film (110); and 
a plurality of column regions (106) formed in the first impurity region (104) between the plurality of trenches (142), the plurality of column regions (106) each having a bottom depth which is deeper than a bottom depth of the plurality of trenches (142) and having a second 15conductivity type (P) which is opposite to the first conductivity type (N), 
wherein the plurality of trenches (142) include a first trench (142) and a second trench (142) and a third trench (142) which are adjacent to the first trench so as to sandwich the first trench in a second 20direction orthogonal to the first direction, 
wherein the plurality of column regions (106) include a first column region formed between the first trench (142) and the second 39trench (142), and a second column region (106) and a third column region (106) formed between the first trench (142) and the third trench (142), 
wherein the second column region (106) and the third column region (106) are provided adjacent to each other in the first direction, 5wherein a selected one of the first column region (106) from among the plurality of column regions formed between the first trench (142) and the second trench (142) is provided closest to the second column region (106) and the third column region (106), and 
wherein an angle θ defined by a line connecting the centers 10of the first column region (106) and the second column region (106) and a line connecting the centers of the first column region (106) and the third column region (106) is 60 degrees or more, less than 90 degrees. (See FIGs. 5A, 10-11).  

With respect to claim 2, 15the angle θ of KAWASHIMA is 60 degrees.  
With respect to claim 3, in the second direction, a distance between the center of the gate electrode (108) formed inside the first trench (142) and the center of the 20gate electrode (108) formed inside the second trench (142) or inside the third trench (142) of KAWASHIMA is LA, a distance from the center of the first column region (106) to the center of the second column region (106), a 40distance from the center of the second column region (106) to the center of the third column region (106), and a distance from the center of the first column region (106) to the center of the third column region (106) is (2 / √3) x LA, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA ‘217 as applied to claim 1 above, and further in view of TOKUDA (US. Pub. No. 2014/0210000) of record. 
With respect to claim 6, KAWASHIMA teaches the semiconductor device as described in claim 1 above including: 
the plurality of trenches further include a trench connection portion (141) extending in the second direction and connecting the first trench (142) and the second trench (142), 
15wherein, a gate lead-out portion (109a) integrated with the gate electrode (108) is formed in the trench connection portion (141) via the gate insulating film (110), 
wherein the trench connection portion (141) in the first direction and the first trench (142) in 20the second direction having a width, and 
wherein a gate wiring (120) is formed on the gate lead-out portion (109a) .  
Thus, KAWASHIMA “217 is shown to teach all the features of the claim with the exception of explicitly disclosing a width of the trench connection portion in the first direction is larger than a width of the first trench in 20the second direction, and a plug for connecting to a gate wiring is formed on the gate lead-out portion.  

However, TOKUDA teaches a semiconductor device including: 
a plurality of trenches (TR) formed on a surface of a first impurity region (EP) and extending in the first direction (X) in plan view; 
a gate electrode (GE) formed in each of the plurality of trenches (TR) 10via a gate insulating film (GI),  
wherein the plurality of trenches further include a trench connection portion (TRc) extending in second direction (Y) and connecting first trench (TRg) and second trench (TRg), 
15wherein, a gate lead-out portion (TE) integrated with the gate electrode (GE) is formed in the trench connection portion (TRc) via the gate insulating film (GI), 
wherein a width of the trench connection portion (TRc) in the first direction (X) is larger than a width of the first trench (TRg) in 20the second direction (Y), and 
wherein a first plug (PG) for connecting to a gate wiring (Mg) is formed on the gate lead-out portion (TE). (See FIGs. 2A-4A). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the trench connection portion of KAWASHIMA having a width in the first direction being greater than that of the first trench in the second direction as taught by TOKUDA to secure a space forming a contact.     
With respect to claim 7, the plurality of column regions (106) of KAWASHIMA further include a fourth column region (106) adjacent to the first column region (106) so as to 5sandwich the gate lead-out portion (109a) in the first direction, and 
wherein the first column region (106) and the fourth column region (106) are formed at positions that do not overlap with the trench connection portion (141) in plan view. 

With respect to claim 108, in view of TOKUDA, the semiconductor device further comprises: 
a second impurity region (PR) of the second conductivity type (p) formed inside the first impurity region (EP) and having a bottom depth shallower than a depth (d1) of the bottom portions of the plurality 15of trenches (TRg); 
a third impurity region (NR) of the first conductivity type (N) formed in the second impurity region (PR); 
a contact hole (CTs) penetrating the third impurity region (PR) and reaching the second impurity region (PR);  
20a second plug (PG) formed inside the contact hole (CTs) and electrically connected to the second impurity region (PR) and the third impurity region (NR); and 
43a source electrode (Ms) electrically connected to the second plug (PG), (See FIGs. 4A-B), 
wherein the plurality of column regions (106) of KAWASHIMA are in contact with the second impurity region (105).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829